EXHIBIT 10.1

SEVENth AMENDMENT TO LOAN AGREEMENT

 

This SEVENTH AMENDMENT TO LOAN AGREEMENT (this “Amendment”), dated as of
September 30, 2019, is made by and among FUELCELL ENERGY FINANCE, LLC, a
Connecticut limited liability company having its principal office located at 3
Great Pasture Road, Danbury, Connecticut 06810 (hereinafter referred to as
“Parent”), CENTRAL CA FUEL CELL 2, LLC, a Delaware limited liability company
(hereinafter referred to as “Co-Borrower”, and, together with Parent, the
“Credit Parties”), and NRG ENERGY, INC., a Delaware corporation having an office
address located at 804  Carnegie Center Drive, Princeton, New Jersey 08540, its
permitted successors and/or assigns (hereinafter referred to as “Lender”).  Each
capitalized term used and not otherwise defined herein shall have the meaning
assigned thereto in Article I of the Loan Agreement (as defined below).

WHEREAS, Parent and Lender entered into that certain Loan Agreement dated as of
July 30, 2014, as amended by that certain First Amendment to Loan Agreement
dated as of April 18, 2016, that certain Second Amendment to Loan Agreement
dated as of December 13, 2018, that certain Third Amendment to Loan Agreement
dated as of March 29, 2019, that certain Fourth Amendment to Loan Agreement
dated as of June 13, 2019, that certain Fifth Amendment to Loan Agreement dated
as of July 11, 2019, and that certain Sixth Amendment to Loan Agreement dated as
of August 8, 2019 (collectively, the “Loan Agreement”) pursuant to which Lender
agreed to make certain Project Debt available to Co-Borrowers pursuant to the
terms thereof; and

WHEREAS, Co-Borrower became a party to the Loan Agreement pursuant to that
certain Joinder Agreement dated December 13, 2018, by and between Co-Borrower
and Lender; and

WHEREAS, the Credit Parties have requested that Lender agree to amend the Loan
Agreement as more particularly set forth herein and to avoid the occurrence of
an Event of Default; and

WHEREAS, Lender is willing to agree to certain amendments specified below, in
each case subject to the terms and conditions set forth herein.

NOW, THEREFORE, in consideration of the foregoing premises, and other good and
valuable consideration, the receipt, sufficiency and adequacy of which are
hereby acknowledged, the parties hereto agree as follows:

Section 1.Amendments to the Loan Agreement.  Subject to the terms and conditions
of this Amendment, Lender agrees to amend the Loan Agreement as of the Effective
Date as follows:  

(a)The definition of “Maturity Date” is hereby deleted in its entirety and
replaced with the following:

“Maturity Date” shall mean, with respect to each Note, the earlier of (i)
October 31, 2019 and (ii) the date on which the Parent closes on a corporate
refinancing or other form of liquidity; provided, however, in the event the
Lender determines, in its sole discretion, that the Credit Parties are not
making sufficient progress toward the

 

--------------------------------------------------------------------------------

 

completion of the Project, the Lender may accelerate the Maturity Date on the
date of such determination.

 

Section 2.Acknowledgments.  To induce the Lender to enter into this Amendment,
the Credit Parties acknowledge and agree that (i) the Loan Documents are legal,
valid, and binding obligations of, and enforceable in accordance with their
respective terms against, the Credit Parties who are parties thereto; (ii) the
Liens on and security interests in the Collateral in favor of the Lender are
valid, legal, binding, and properly perfected and are reaffirmed and ratified in
all respects, and nothing contained herein is intended to alter the priority of,
or terminate any, Lien on or security interest in any Collateral in favor of the
Lender, for itself and the ratable benefit of the Lenders; (iii) the Credit
Parties do not have any rights of offset, defenses, claims, or counterclaims
under any Loan Document, at law, or in equity with respect to any of their
obligations under the Loan Documents, all of which are valid and outstanding
obligations of the Credit Parties; (iv) nothing contained herein extinguishes,
discharges, or releases any of the obligations or any Loan Document or
constitutes an accord, satisfaction, novation, or substitution of any of the
obligations or any Loan Document; and (v) the Credit Parties have been
represented (or had the opportunity to be represented) by the legal counsel of
the Credit Parties’ choice, understand and are fully aware of the terms and
conditions contained in this Amendment, and have voluntarily, without coercion
or duress of any kind, entered into this Amendment.

Section 3.Release by the Co-Borrowers and the Corporate Guarantor.  The
Co-Borrower and the Parent, on behalf of themselves, and any person or entity
claiming by or through them (hereinafter collectively referred to as the
“Releasors”), hereby unconditionally remise, release and forever discharge the
Lender, its past and present officers, directors, shareholders, agents, parent
corporations, subsidiaries, affiliates, trustees, administrators, attorneys,
predecessors, successors and assigns and the heirs, executors, administrators,
successors and assigns of any such person or entity, as releasees (hereinafter
collectively referred to as the “Releasees”), of and from any and all manner of
actions, causes of action, suits, debts, dues, accounts, bonds, covenants,
contracts, agreements, promises, warranties, guaranties, representations, liens,
mechanics’ liens, judgments, claims, counterclaims, crossclaims, defenses,
claims for damages (whether direct or indirect, consequential, special,
exemplary, or punitive) and/or demands whatsoever, including claims for
contribution and/or indemnity, whether now known or unknown, past or present,
asserted or unasserted, contingent or liquidated, at law or in equity, or
resulting from any assignment, if any (hereinafter collectively referred to as
the “Claims”), which any of the Releasors ever had or now have against any of
the Releasees, for or by reason of any cause, matter or thing whatsoever,
arising from the beginning of time to the date hereof.  The Co-Borrower and the
Parent hereby warrant and represent that they have not assigned, pledged,
hypothecated, and/or otherwise divested themselves and/or encumbered all or any
part of the Claims being released hereby and that they hereby agree to indemnify
and hold harmless any and all of Releasees against whom any Claim so assigned,
pledged, hypothecated, divested and/or encumbered is asserted.

Section 4.Reservation of Rights.  Lender reserves any and all rights which it
has, or may now or in the future have, to exercise any and all powers, rights,
remedies and privileges under the Loan Agreement and any other Loan Documents
with no impairment or prejudice of such power, right, remedy or privilege.  No
single or partial exercise of any such power, right, remedy or privilege shall
preclude any other or further exercise thereof or of any other right, power,

 

2

--------------------------------------------------------------------------------

 

remedy or privilege, and all of such rights, powers, remedies and privileges are
and shall continue to be cumulative.  No failure of Lender to immediately
exercise any such power, right, remedy or privilege shall constitute or be
deemed to constitute a waiver thereof or the acquiescence by Lender with respect
to any Default or Event of Default.

Section 5.No Course of Dealing or Performance.  Each Credit Party acknowledges
and agrees that the execution, delivery and performance of this Amendment by it
does not and shall not create (nor shall either Credit Party rely upon the
existence of or claim or assert that there exists) any obligation of Lender to
consider or agree to any other amendment of or waiver or consent with respect to
the Loan Agreement or any other Loan Document, or any other instrument or
agreement to which Lender is a party (collectively, an “Amendment or Consent”),
and in the event that Lender subsequently agrees to consider any requested
Amendment or Consent, neither the existence of this Amendment nor any other
conduct of Lender related hereto, shall be of any force or effect on Lender’s
consideration or decision with respect to any such requested Amendment or
Consent, and Lender shall not have any obligation whatsoever to consider or
agree to any such Amendment or Consent.

Section 6.Representations and Warranties.  To induce Lender to enter into this
Amendment, each Credit Party does hereby represent and warrant that as of the
Effective Date, after giving effect to the amendments contained herein:

(a)each representation and warranty of each Credit Party under the Loan
Agreement and the other Loan Documents is true and correct in all material
respects on and as of the Effective Date as if made on and as of such date,
except to the extent such representation or warranty relates to an earlier date
in which case it was true and correct as of such earlier date;

(b)Each Credit Party has the power and authority, and has taken all the
necessary actions, to authorize the execution, delivery and performance of this
Amendment;

(c)this Amendment has been duly executed and delivered by a duly authorized
officer of each Credit Party, and this Amendment, the Loan Agreement as amended
hereby (the “Amended Agreement”) and the other Loan Documents, are the legal,
valid and binding obligation of each Credit Party enforceable against it in
accordance with their terms, except as such enforceability may be limited by
applicable bankruptcy, insolvency, reorganization or other similar laws
affecting creditors’ rights generally and by principles of equity relating to
enforceability; and

(d)the execution and delivery of this Amendment and performance of this
Amendment and the Amended Agreement in accordance with their respective terms do
not and will not, with the passage of time, the giving of notice or otherwise:
(A) require any consent, approval, authorization, permit or license,
governmental or otherwise that has not already been obtained or is not in full
force and effect or violate any applicable law relating to each Credit Party;
(B) conflict with, result in a breach of or constitute a default under (1) the
articles or certificate of incorporation or formation or bylaws, operating
agreement or the partnership agreement, as the case may be, of each Credit
Party, or (2) any material agreements of each Credit Party or by which any of
its properties may be bound; or (C)

 

3

--------------------------------------------------------------------------------

 

result in or require the creation or imposition of any Lien upon or with respect
to any property now owned or hereafter acquired by each Credit Party other than
Permitted Liens.

Section 7.Payments, Fees and Expenses.  

(a)Parent agrees to pay all reasonable attorneys’ fees of Lender related to the
preparation and finalization of this Amendment, such payment to be made no later
than ten (10) business days after the Effective Date.

(b)In addition, this Amendment shall not become effective until the date on
which the Lender receives a payment pursuant to this Amendment of two million
dollars ($2,000,000), which shall be applied to the principal of the Loan. The
Credit Parties further agree to make an additional payment of five hundred
thousand dollars ($500,000) on October 15, 2019, which shall be applied to
principal of the Loan.

Section 8.Loan Agreement; Other Loan Documents.  The Amended Agreement and the
other Loan Documents remain in full force and effect in accordance with their
respective terms and are hereby ratified and affirmed in all respects.  Except
for the amendments set forth in Section 1, nothing herein shall be construed to
limit, affect, modify or alter each Credit Party’s obligations under the Loan
Agreement or elsewhere under the Loan Documents.  This Amendment shall not be
construed to: (i) impair the validity, perfection or priority of any lien or
security interests securing the Obligations; (ii) waive or impair any rights,
powers or remedies of Lender under the Loan Agreement and the other Loan
Documents; (iii) constitute an agreement by Lender or require Lender to extend
the time for payment of any of the Obligations; or (iv) constitute a waiver of
any right of Lender to insist on strict compliance by each Credit Party with
each and every term, condition and covenant of this Amendment, the Amended
Agreement and the other Loan Documents to which it is a party in accordance
therewith.

Section 9.General.   This Amendment (a) shall be deemed to be a Loan Document
and (b) embodies the entire understanding and agreement among the parties hereto
and thereto with respect to the subject matter hereof and thereof and supersedes
all prior agreements, understandings and inducements, whether express or
implied, oral or written.

Section 10.Successors and Assigns.  This Amendment shall be binding upon and
inure to the benefit of the successors and permitted assigns of the parties
hereto.

Section 11.Execution in Counterparts.  This Amendment may be executed in any
number of counterparts and by different parties hereto in separate counterparts,
each of which when so executed shall be deemed to be an original and all of
which taken together shall constitute one and the same agreement.  Delivery of
an executed counterpart by facsimile shall be equally effective as delivery of a
manually executed counterpart to this Amendment.

Section 12.GOVERNING LAW.  THIS AMENDMENT AND THE RIGHTS AND OBLIGATIONS OF THE
PARTIES HEREUNDER SHALL BE GOVERNED BY, AND SHALL BE CONSTRUED AND ENFORCED IN
ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK.

[signatures appear on the following pages]

 

 

4

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be executed
by their respective duly authorized representatives as of the date first written
above.

FUELCELL ENERGY FINANCE, LLC

 

 

 

By:

FuelCell Energy, Inc.

Its:

Sole Member

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

By:

/s/ Michael S. Bishop

 

Name:

Michael S. Bishop

 

Title:

Executive Vice President and Chief

 

Financial Officer

 

 

 

CENTRAL CA FUEL CELL 2, LLC

 

 

 

By:

FuelCell Energy, Inc., sole member of

 

FuelCell Energy Finance, LLC

Its:

Sole Member

 

 

 

 

 

 

 

 

 

 

 

 

By:

s/ Michael S. Bishop

 

Name:

Michael S. Bishop

 

Title:

Executive Vice President and Chief

 

Financial Officer

 

 

 

 

 

 

 

 

 

NRG ENERGY, INC.

 

 

 

 

 

 

 

 

 

By:

/s/ Bruce Chung

 

Name:

Bruce Chung

 

Title:

SVP

 

Signature Page to the Seventh Amendment to Loan Agreement

 

 